Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-11, 15, 21-24, 26-28, 30, 32-34, 36 and 38-39 is pending.
Claims 10-11,15 and 38-39 is withdrawn.
Claims 21-24, 26-28, 30, 32-34 and 36 is rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Newly added claims 38-39 is drawn to the treatment of cervical cancer cell, neuroblastoma, breast adenocarcinoma, lung cancer, and leukemia cancers.  However, in the response to restriction dated 3/26/2019, applicants elected rhabdomyosarcoma as the particular cancer, therefore the newly added claims do not read upon the elected specie of cancer and are hereby withdrawn.
The application is examined with respect to the elected species of rhabdomyosarcoma, 4-fluoro-N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-(trifluoromethyl)phenyl)benzenesulfonamide only.
 
Action Summary
(s) 21-24, 26-28,30,32-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onogi (U.S. Publication 2011/0059950) of record and Zhang (Alternative Splicing of MEF2C pre-mRNA Controls Its Activity in Normal Myogenesis and Promotes Tumorigenicity in Rhabdomyosarcoma Cells, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 290, NO. 1, pp. 310–324, January 2, 2015) is maintained.

Response to Arguments

Applicant argue that inhibiting SRPK would not lead to effective cancer treatment, but instead would promote tumorigenicity, the α2 exon of MEF2C confers myogenic activity on MEF2C and results in differential HDAC recruitment to target promoters. The expression of the MEF2Cα1 exon in RMS cells contributes to the lack of differentiation observed in those cells.  This argument has been fully considered but has not been found persuasive.  Since is known that SRPK3 promotes/enhances differentiation and promotes tumorigenicity, it would have been obvious to one of ordinary skills in the art to administer an SRPK inhibitor, N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-)trifluoromethyl)phenyl)benzenesulfonamide, in order to treat rhabdomyosarcoma because the SRPK inhibitor would inhibit SRPK thereby treating rhabdomyosarcoma.

Applicants argue that Onogi merely discloses that a group of compounds disclosed in in W02005/063293 have inhibitory activities against SRPK and is silent with regards to the activity against SRPK.  This argument has been fully considered but has , the present inventors have discovered that a group of compounds including compounds represented by the following formulae exhibit inhibitory activity against SRPK” (emphasis added).  This directly indicates that the compounds of Onogi demonstrate inhibitory activity against SRPK with a reasonable expectation of success.
Applicants argue that there would be no reason to combine Onogi and Zhang.  This argument has been fully considered but has not been found persuasive.  It would have been obvious to select SO2 as the “Q” to arrive at the instantly claimed compound.  One would have been motivated to select SO2 because Onogi teaches that SO2 may be employ and is selected from a small markush group.  Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) (MPEP 2144.09).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 21-24, 26-28,30,32-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onogi (U.S. Publication 2011/0059950) of record and Zhang (Alternative Splicing of MEF2C pre-mRNA Controls Its Activity in Normal Myogenesis and Promotes Tumorigenicity in Rhabdomyosarcoma Cells, THE JOURNAL OF 

Onogi teaches that these compounds exhibit inhibitory activity against SRPK, which is a kinase (paragraph 0008).
Onogi teaches the following general compound:

    PNG
    media_image1.png
    206
    217
    media_image1.png
    Greyscale
(paragraph 0060 and claim 6)


    PNG
    media_image2.png
    215
    245
    media_image2.png
    Greyscale
(Compound 23, claims 8 and 10), wherein the highlighted portion is “Q” in both the general and compound 23.  Onogi teaches that “Q” may be --C(O)--, --C(S)--, --SO2--, --C(O)NHC(O)--, --C(S)NHC(O)--, or --C(O)NHC(S)—(paragraph 0064, claims 7 and 9).


Zhang teaches that Rhabdomyosarcoma (RMS) is the most common soft tissue sarcoma in children. Many cellular disruptions contribute to the progression of this pediatric cancer, including aberrant alternative splicing (page 310).  Zhang teaches that loss of SRPK in rhabdomyosarcoma cells inhibits this splicing and blocks differentiation (abstract).  Zhang teaches that SRPK3 Is Down-regulated in RMS Cells—because our data suggested that the lack of expression of MEF2C2 in RMS cells might contribute to the block to differentiation in these cells (page 317).

	It would have been obvious to select SO2 as the “Q” to arrive at the instantly claimed compound.  One would have been motivated to select SO2 because Onogi teaches that SO2 may be employ and is selected from a small markush group.  Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) (MPEP 2144.09).

	It would have been obvious that upon administering the N-(2-((4aS,8aR)-octahydroisoquinolin- 2(1H)-yl) -5-)trifluoromethyl)phenyl)benzenesulfonamide to a subject to treat cancer as taught by Onogi would consequently results in program death of cells of the cancer (e.g. rhabdomyosarcoma) (by enhancing phosphorylation of AMP-activated protein Kinase) with the same administration of the compound (e.g. same treatment) to treat cancer (e.g. same patient population) with a reasonable expectation of success absence evidence to the contrary.  The mechanism of action (e.g. enhancing phosphorylation of AMP-activated protein Kinase) does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
 For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 21-24, 26-28,30,32-34 and 36 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627